Holmes, J.
This matter comes before the court by way of the “Appellees’ Motion for Rehearing and Issuance of Mandate,” seeking clarification of this court’s prior opinion herein. Basically, the motion seeks the clarification of how the balance of the insurance policy proceeds over and above the amounts awarded by this court to Kelly Rae Hussey for her education shall be distributed.
Admittedly, there is confusion within the language found in the opinion that “after Kelly has used the proceeds of the insurance for her education, any unused funds will be available to Lawrence in accordance with the terms of Raymond’s trust.” 63 Ohio St.3d 640, 645, 590 N.E.2d 724, 728. Obviously, other than the constructive trust pronounced by this court for Kelly’s education, there is no trust. It should have been stated in the opinion that any balance of the insurance funds remaining after Kelly’s education must be distributed to the named beneficiary within the policy, that being Marcia S. Hussey, surviving spouse of Raymond W. Hussey, Jr.

Judgment accordingly.

Moyer, C.J., Sweeney, Douglas, Wright and H. Brown, JJ., concur.
Resnick, J., dissents and adheres to her prior dissenting opinion in Aetna Life Ins. Co. v. Hussey (1992), 63 Ohio St.3d 640, 647, 590 N.E.2d 724, 729.